UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6490



WILLIAM CLAYTON MCKINNEDY, III,

                                             Plaintiff - Appellant,


          versus


JON E. OZMINT; JIM HODGES, Governor of South
Carolina; CHARLES MOLONY CONDON, Attorney
General; KENNETH D. MCKELLAR, Director of
Security; MR. MCKIE, General Counsel Office;
ROBERT   WARD;    RICKIE    HARRISON,    Warden;
ROBERT E. PETERSEN; BEN MONTGOMERY; WARDEN
MIRO; DONALD DEASE; RICHARD P. STROKER; J.
VICENT   BARTON;     CRYSTAL    ROCKARD;    MARY
DAVENPORT; DAVID TATARSKY; PATRICIA RAINEY;
JAMES SIMMONS, III; TRACI BRAXELY, Grievance
Branch; CALVIN ANTHONY, Warden; DAVID DUNLAP;
DAVID   NELSON;    ROBERT    MURRAY,    Captain;
SINGLETARY;     SOLOMON     SANYO;     ROBINSON;
LIEUTENANT MILLER; MR. JERNIGAN; MR. BROGDAN;
MR. SEWARD; MR. WALTZ; REGGIE BOWERS; MR.
FIERSON; MR. REDFERN; DAVIS HARMON; SARGEANT
CUSTODIO; SARGEANT COMER; SARGEANT ROBERTSON;
OFFICER MACKEY; MR. GALLAWAY; OFFICER CUTLIP;
MR. BURRELL; MR. GARY; MR. CLYBURN; MR. ALLEN;
MR. GOODWIN; JOHN LANE; MR. MCCOWAN; MR.
NEADLE;   MR.   WEST;   DEBRA    WISE;   OFFICER
MITCHELL; MR. WOODLIEF; MR. FLEMING; C. A.
BALKCUM; MR. MEDLOCK; MR. LONG; MR. HARDIN;
MR. NELSON; MR. STEEN; MR. ROBINSON; MR.
ARMSTRONG; MICHAEL R. MATHEWS; NATHANIEL
HUGHES,    South    Carolina    Department    of
Corrections;   J.    L.  GOWAN,    Doctor;   MR.
MCKINNEY; MR. COOKE; SENYA L. ADAMS; MR.
PHILIPS; MR. GARDNER; MR. ANDERSON; RAY N.
STEVENS; CAROLYN MATTHEWS; JUDY C. ANDERSON;
JOHN ADAMS; KELLI G. MADDOX;    MR.   SUTTENS;
CORRECTIONAL OFFICER WILSON,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-02-4027-6-20AK)


Submitted:   July 15, 2004                 Decided:   July 22, 2004


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Clayton McKinnedy, III, Appellant Pro Se. Steven Michael
Pruitt, MCDONALD, PATRICK, TINSLEY, BAGGETT & POSTON, Greenwood,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          William C. McKinnedy appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint.      The district

court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2000).      The magistrate judge recommended

that relief be denied and advised McKinnedy that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, McKinnedy failed to object to the magistrate

judge’s recommendation.

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.      See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985). McKinnedy has waived appellate

review by failing to file objections after receiving proper notice.

          Accordingly, we affirm the district court’s judgment

dismissing McKinnedy’s claims.    We deny McKinnedy’s “Motion for a

Time Enlargement and/or Motion for Preliminary Injunction.”      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED



                                 - 3 -